
	

113 S1174 IS: To award a Congressional Gold Medal to the 65th Infantry Regiment, known as the Borinqueneers.
U.S. Senate
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1174
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2013
			Mr. Blumenthal (for
			 himself, Mr. Chambliss,
			 Ms. Warren, Mr.
			 Rubio, Mr. Nelson,
			 Mr. Menendez, Mr. Schumer, and Mr.
			 Casey) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To award a Congressional Gold Medal to the 65th Infantry
		  Regiment, known as the Borinqueneers.
	
	
		1.FindingsThe Congress finds the following:
			(1)In 1898, the
			 United States acquired Puerto Rico in the Treaty of Paris that ended the
			 Spanish-American War and, by the following year, Congress had authorized
			 raising a unit of volunteer soldiers in the newly acquired territory.
			(2)In May 1917, two
			 months after legislation granting United States citizenship to individuals born
			 in Puerto Rico was signed into law, and one month after the United States
			 entered World War I, the unit was transferred to the Panama Canal Zone because
			 United States Army policy at the time restricted most segregated units to
			 noncombat roles, although the regiment could have contributed to the fighting
			 effort.
			(3)In June 1920, the
			 unit was re-designated as the 65th Infantry Regiment, United States
			 Army, and it would serve as the United States military’s last segregated
			 unit composed of Hispanic soldiers.
			(4)In January 1943,
			 13 months after the attack on Pearl Harbor that marked the entry of the United
			 States into World War II, the Regiment again deployed to the Panama Canal Zone,
			 before deploying overseas in the spring of 1944.
			(5)Despite the
			 Regiment’s relatively limited combat service in World War II, the unit suffered
			 casualties in the course of defending against enemy attacks, with individual
			 soldiers earning one Distinguished Service Cross, two Silver Stars, two Bronze
			 Stars and 90 Purple Hearts, and the unit receiving campaign participation
			 credit for Rome-Arno, Rhineland, Ardennes-Alsace, and Central Europe.
			(6)Although an
			 Executive order issued by President Harry S. Truman in July 1948 declared it to
			 be United States policy to ensure equality of treatment and opportunity for all
			 persons in the armed services without respect to race or color, implementation
			 of this policy had yet to be fully realized when armed conflict broke out on
			 the Korean peninsula in June 1950, and both African-American soldiers and
			 Puerto Rican soldiers served in segregated units.
			(7)Brigadier General
			 William W. Harris, who served as the Regiment’s commander during the early
			 stages of the Korean War, later recalled that he had initially been reluctant
			 to take the position because of prejudice within the military and
			 the feeling of the officers and even the brass of the Pentagon . . .
			 that the Puerto Rican wouldn’t make a good combat soldier. . . . I know my
			 contemporaries felt that way and, in all honesty, I must admit that at the time
			 I had the same feeling . . . that the Puerto Rican was a rum and Coca-Cola
			 soldier..
			(8)One of the first
			 opportunities the regiment had to prove its combat worthiness arose on the eve
			 of the Korean War during PORTREX, one of the largest military exercises that
			 had been conducted up until that point, where the Regiment distinguished itself
			 by repelling an offensive consisting of over 32,000 troops from the 82nd
			 Airborne Division and the United States Marine Corps, supported by the Navy and
			 Air Force, thereby demonstrating that Puerto Rican soldiers could hold their
			 own against some of the best-trained soldiers in the United States
			 military.
			(9)In August 1950, as
			 the United States Army’s situation in Korea deteriorated, the commander of the
			 3rd Infantry Division requested another infantry regiment to be added to his
			 organization and, owing in large part to the 65th Infantry Regiment’s
			 outstanding performance during PORT­REX, it was selected for the
			 assignment.
			(10)As the Regiment
			 sailed to Asia in September 1950, members of the unit informally decided to
			 call themselves the Borinqueneers, a term derived from the Taino
			 word for Puerto Rico meaning land of the brave lord.
			(11)The story of the
			 65th Infantry Regiment during the Korean War has been aptly described as
			 one of pride, courage, heartbreak, and redemption.
			(12)Fighting as a
			 segregated unit from 1950 to 1952, the Regiment participated in some of the
			 fiercest battles of the war, and its toughness, courage and loyalty earned the
			 admiration of many who had previously harbored reservations about Puerto Rican
			 soldiers based on negative stereotypes, including Brigadier General William W.
			 Harris, whose experience eventually led him to regard the Regiment as
			 the best damn soldiers that I had ever seen.
			(13)Arriving in Pusan, South Korea in September
			 1950, the regiment was assigned the mission of destroying or capturing small
			 groups of North Korean soldiers, and its success led General Douglas MacArthur,
			 Commander-in-Chief of the United Nations Command in Korea, to observe that the
			 Regiment was showing magnificent ability and courage in field
			 operations.
			(14)In December 1950,
			 following China’s intervention in the war, the Regiment engaged in a series of
			 fierce battles with the enemy to cover the rear guard of the 1st Marine
			 Division as it executed one of the greatest withdrawals in modern military
			 history during the fighting retreat from the Chosin Reservoir.
			(15)The Regiment was
			 instrumental in helping to secure the final foothold for the Marine evacuation
			 at Hungham, and was among the last units to leave the beachhead on Christmas
			 Eve, suffering tremendous casualties in the process.
			(16)The winter
			 conditions in Korea presented significant hardships for the Regiment, which
			 suffered hundreds of casualties because its soldiers lacked appropriate gear to
			 fight in sub-zero temperatures.
			(17)Between January
			 and March 1951, the Regiment participated in numerous operations to recover and
			 retain South Korean territory lost to the enemy, assaulting heavily fortified
			 enemy positions and conducting the last recorded battalion-sized bayonet
			 assault in United States Army history.
			(18)On January 31,
			 1951, the commander of Eighth Army, Lieutenant General Matthew B. Ridgway wrote
			 to the Regiment’s commander: What I saw and heard of your regiment
			 reflects great credit on you, your regiment, and the people of Puerto Rico, who
			 can be proud of their valiant sons. I am confident that their battle records
			 and training levels will win them high honors. . . . Their conduct in battle
			 has served only to increase the high regard in which I hold these fine
			 troops..
			(19)On February 3,
			 1951, General MacArthur wrote: The Puerto Ricans forming the ranks of
			 the gallant 65th Infantry on the battlefields of Korea by valor, determination,
			 and a resolute will to victory give daily testament to their invincible loyalty
			 to the United States and the fervor of their devotion to those immutable
			 standards of human relations to which the Americans and Puerto Ricans are in
			 common dedicated. They are writing a brilliant record of achievement in battle
			 and I am proud indeed to have them in this command. I wish that we might have
			 many more like them..
			(20)The Regiment
			 played a critical role in the United States counteroffensive responding to a
			 major push by the Chinese Communist Forces (CFF) in 1951, winning praise for
			 its superb performance in multiple battles, including Operations KILLER and
			 RIPPER.
			(21)By 1952, in light
			 of the Regiment’s proven fighting abilities, senior United States commanders
			 ordered that replacement soldiers from Puerto Rico should no longer be limited
			 to service in the Regiment, but could be made available to fill personnel
			 shortages in non-segregated units both inside and outside the 3rd Infantry
			 Division, a major milestone that, paradoxically, harmed the Regiment by
			 depriving it of some of Puerto Rico’s most able soldiers.
			(22)Beyond the many
			 hardships endured by most American soldiers in Korea, the Regiment faced unique
			 challenges due to discrimination and prejudice, including—
				(A)the humiliation of
			 being ordered to shave their moustaches until such a time as they gave
			 proof of their manhood;
				(B)being forced to
			 use separate showering facilities from their non-Hispanic
			 Continental officers;
				(C)being ordered not
			 to speak Spanish under penalty of court-martial;
				(D)flawed
			 personnel-rotation policies based on ethnic and organizational prejudices;
			 and
				(E)a catastrophic
			 shortage of trained noncommissioned officers.
				(23)In 1953, the now fully integrated Regiment
			 earned admiration for its relentless defense of Outpost Harry, during which it
			 confronted multiple company-size probes, full-scale regimental attacks, and
			 heavy artillery and mortar fire from Chinese forces, earning 14 Silver Stars,
			 23 Bronze Stars, and 67 Purple Hearts, in operations that Major General Eugene
			 W. Ridings described as highly successful in that the enemy was denied
			 the use of one of his best routes of approach into the friendly
			 position..
			(24)For its
			 extraordinary service during the Korean War, the Regiment received two
			 Presidential Unit Citations (Army and Navy), two Republic of Korea Presidential
			 Unit Citations, a Meritorious Unit Commendation (Army), a Navy Unit
			 Commendation, the Bravery Gold Medal of Greece, and campaign participation
			 credits for United Nations Offensive, CCF Intervention, First United Nations
			 Counteroffensive, CCF Spring Offensive, United Nations Summer-Fall Offensive,
			 Second Korean Winter, Korea Summer-Fall 1952, Third Korean Winter, and Korea
			 Summer 1953.
			(25)In Korea,
			 soldiers in the Regiment earned a total of 10 Distinguished Service Crosses,
			 approximately 250 Silver Stars, over 600 Bronze Stars, and more than 2,700
			 Purple Hearts, but—despite numerous individual acts of uncommon valor—no Medals
			 of Honor.
			(26)In all, some
			 61,000 Puerto Ricans served in the United States Army during the Korean War,
			 the bulk of them with the 65th Infantry Regiment—and over the course of the
			 war, Puerto Rican soldiers suffered a disproportionately high casualty rate,
			 with over 740 killed and over 2,300 wounded.
			(27)In April 1956, as
			 part of the reduction in forces following the Korean War, the 65th Infantry
			 Regiment was deactivated from the Regular Army and, in February 1959, became
			 the only regular Army unit to have ever been transferred to the National Guard,
			 when its 1st battalion and its regimental number were assigned to the Puerto
			 Rico National Guard, where it has remained ever since.
			(28)In 1982, the
			 United States Army Center of Military History officially authorized granting
			 the 65th Infantry Regiment the special designation of
			 Borinqueneers.
			(29)In the years
			 since the Korean War, the achievements of the Regiment have been recognized in
			 various ways, including—
				(A)the naming of
			 streets in honor of the regiment in San Juan, Puerto Rico and The Bronx, New
			 York;
				(B)the erecting of
			 plaques and other monuments to honor the Regiment at Arlington National
			 Cemetery in Arlington, Virginia; the San Juan National Historic Site in San
			 Juan, Puerto Rico; Ft. Logan National Cemetery in Denver, Colorado; and at
			 sites in Boston, Massachusetts and Ocala, Florida;
				(C)the renaming of a
			 park in Bue­na­ven­tura Lake, Florida as the 65th Infantry Veterans
			 Park;
				(D)a grant awarded by
			 the New York State government to establish a memorial honoring the Regiment at
			 Buffalo & Erie County Naval & Military Park in Buffalo, New
			 York;
				(E)the introduction or adoption of resolutions
			 or proclamations honoring the Regiment by the City of Buffalo, New York; the
			 City of Deltona, Florida; the City of Kissimmee, Florida; the City of Orlando,
			 Florida; the City of Springfield, Massachusetts; the County of Erie,
			 Pennsylvania; the Florida House of Representatives; the New York State
			 Assembly; the New York State Senate; and the Texas State Senate; and
				(F)the 1985 issuance
			 of a United States Postal Service Korean War Commemorative Stamp depicting
			 soldiers from the Regiment.
				(30)In a speech
			 delivered at a September 20, 2000, ceremony at Arlington National Cemetery in
			 honor of the Regiment, Secretary of the Army Louis Caldera said: Even as
			 the 65th struggled against all deadly enemies in the field, they were fighting
			 a rearguard action against a more insidious adversary—the cumulative effects of
			 ill-conceived military policies, leadership shortcomings, and especially racial
			 and organizational prejudices, all exacerbated by America’s unpreparedness for
			 war and the growing pains of an Army forced by law and circumstance to carry
			 out racial integration. Together these factors would take their inevitable toll
			 on the 65th, leaving scars that have yet to heal for so many of the regiment’s
			 proud and courageous soldiers..
			(31)Secretary Caldera
			 said: To the veterans of the 65th Infantry Regiment who, in that far off
			 land fifty years ago, fought with rare courage even as you endured misfortune
			 and injustice, thank you for doing your duty. There can be no greater praise
			 than that for any soldier of the United States Army..
			(32)Secretary Caldera
			 noted that [t]he men of the 65th who served in Korea are a significant
			 part of a proud tradition of service that includes the Japanese
			 American 442nd Regimental Combat Team, the African-American Tuskegee Airmen,
			 and many other unsung minority units throughout the history of our armed
			 forces whose stories have never been fully told..
			(33)The service of
			 the men of the 65th Infantry Regiment is emblematic of the contributions to the
			 armed forces that have been made by hundreds of thousands of brave and
			 patriotic United States citizens from Puerto Rico over generations, from World
			 War I to the most recent conflicts in Afghanistan and Iraq, and in other
			 overseas contingency operations.
			2.Congressional
			 gold medal
			(a)Award
			 AuthorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 award, on behalf of the Congress, of a single gold medal of appropriate design
			 in honor of the 65th Infantry Regiment, known as the Borinqueneers, in
			 recognition of its pioneering military service, devotion to duty, and many acts
			 of valor in the face of adversity.
			(b)Design and
			 StrikingFor the purposes of the award referred to in subsection
			 (a), the Secretary of the Treasury (hereinafter in this Act referred to as the
			 Secretary) shall strike the gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian
			 Institution
				(1)In
			 generalFollowing the award
			 of the gold medal in honor of the 65th Infantry Regiment, known as the
			 Borinqueneers, the gold medal shall be given to the Smithsonian Institution,
			 where it will be displayed as appropriate and made available for
			 research.
				(2)Sense of the
			 CongressIt is the sense of the Congress that the Smithsonian
			 Institution shall make the gold medal received under this Act available for
			 display elsewhere, particularly at other appropriate locations associated with
			 the 65th Infantry Regiment, including locations in Puerto Rico.
				3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 2, at a price sufficient to cover
			 the costs of the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses.
		4.National
			 medalsMedals struck pursuant
			 to this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization of
			 AppropriationsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund
			 such amounts as may be necessary to pay for the cost of the medals struck
			 pursuant to this Act.
			(b)Proceeds of
			 SaleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
